DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2021.
Applicant’s election without traverse of invention II, claims 11-17 in the reply filed on 3/5/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to, in part and saliently, to a computer readable medium without the prerequisite non-transitory qualification.
Claim(s) 12-17 depend from claim 11 and as such are also rejected for the same reasons. 
Claim(s) 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), firstly, in brief and saliently, computer program executed to perform actions for computing a transitive closure of a directed graph G. At least [0044] in the specification of the present Application discloses that transitive closure of a directed graph “can be computed using repeated matrix multiplication.” While at least [0075] discloses “simulation” results of such graph transitive closure computation; and at least [0042] elementary mathematics/algebra, where the values of the variables are numbers and the prime operations are addition and multiplication, the main operations of Boolean mathematics/algebra are the conjunction (and) denoted as ∧, the disjunction (or) denoted as ∨, and the negation (not) denoted as ¬. Boolean mathematics/algebra is thus a formalism for describing logical operations, in the same way that elementary mathematics/algebra describes numerical operations. Secondly, the claim(s) recite that the actions performed by the execution of the program comprise: “implementing a Boolean circuit model of a 3D crossbar memory for in-memory parallel computation of a matrix X based on the directed graph G, the Boolean circuit model having at least one external feedback loop; for each row in the matrix, performing repeated Boolean matrix multiplication of the matrix X so as to generate a converged wire vector associated with the given row in the matrix; combining the converged wire vectors to generate a transitive closure matrix X*; and outputting the transitive closure matrix X*.” That is, as positively recited, the actions performed by the execution of the program comprise implementing a Boolean circuit model (note that all of this is still within the realm of an execution of a computer program); that is, the computer program executes a Boolean circuit model; not a tangible circuit, but a model of one that merely resides within the code of the program. And whether such model comprises a feedback loop or more, any and all of its parts are still part of such model that merely resides within the code of the program. Moreover, as claimed, the circuit model performs Boolean mathematical computations: Boolean 
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites an additional element: A computer readable medium. The computer readable medium is recited at a high-level of generality (i.e., as a generic computer/processor performing a generic computer function such as program execution) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to execute a program to perform the implementing a Boolean circuit model of a 3D crossbar memory for in-memory parallel computation of a matrix X based on the directed graph steps amounts to no more than mere instructions to apply the exception using a generic computer component executing a program. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim(s) 12-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; for example, claim 12 claims merely an extension of the Boolean circuit model, where Boolean mathematics/algebra has been 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11, from which claim 17 depends, positively recites: “A computer readable medium tangibly encoded with a computer program executable by a processor to perform actions for computing a transitive closure of a directed graph, G, the actions comprising: implementing a Boolean circuit model…”(emphasis added)  It is not understood how a computer-based program-executed Boolean circuit model could include at least one external feedback loop [that] connects a bottommost row nanowire with a corresponding topmost nanowire. The claim is found to be indefinite. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827